Per Curiam.
An application having been made for a rule to show cause why the Circuit Court should not be prohibited from taking testimony as to the truth of a sworn answer in a contempt proceeding specifically denying the alleged contempt, upon the ground that the denial under oath entitled the party to a discharge. It appears that the alleged contempt consists in the continued doing what lie was commanded not to- do by an injunction order issued by the Circuit Court as a, court of equity, therefore the application for a Writ of Prohibition is denied. See Gompers v. Bucks Stove & Range Co., 221 U. S. 418, text 442, 31 Sup. Ct. Rep. 492; 13 C. J. 75; 6 R. C. L. 534.
This case is wholly unlike Ex Parte Earman and Ex Parte Biggers, 85 -Fla. 293,322.
Writ denied.
Whitfield, P. J., and West and Terrell, J. J., concur.